Exhibit 10.1.1

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) shall be
effective as of September 17, 2012 (“the Effective Date”), and is made between
SPARTON CORPORATION, an Ohio Company, whose headquarters are located at 425 N.
Martingale Road, Suite 2050, Schaumburg, IL 60173 (“Company”), as the employer,
and Greg Slome (“Executive”), as the employee.

1. Sections 5.1 (iv) and (v) of the parties’ Employment Agreement is deleted,
amended and restated in its entirety to read as follows:

(iv) This Section left intentionally blank.

(v) This Section left intentionally blank.

2. Section 5.4 of the parties’ Employment Agreement is amended and restated in
its entirety to read as follows:

For purpose of this Agreement, the term “Change in Control” means: (i) any one
person, or more than one person acting as a group, acquires ownership of stock
of the Corporation that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Corporation; (ii) any one person, or more
than one person acting as a group, acquires (or has acquired during any twelve
(12) month period) ownership of stock of the Corporation possessing thirty
percent (30%) or more of the total voting power of the stock of the Corporation;
(iii) a majority of the members of the Board of Directors is replaced during any
twelve (12) month period by directors whose appointment is not endorsed by a
majority of the members of the Board of Directors before the date of appointment
or election; or (iv) any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) assets from the
Corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Corporation immediately before such acquisition or acquisitions.

3. Sections 6, 6.1, 6.2 and 6.3 of the parties’ Employment Agreement are amended
and restated in their entirety to read as follows:

6. Severance Benefits. If the Company terminates the Executive’s employment for
any reason other than Cause, death, or Disability, the Company shall provide
Executive with the following Separation Benefits:



--------------------------------------------------------------------------------

6.1 A one-time, Severance Payment equivalent to nine (9) months of current base
salary. If, however, the Executive is involuntarily terminated within twelve
(12) months of a “Change in Control,” the Severance Payment shall be equivalent
to twelve (12) months of current base salary. This Severance Payment will be
made as a part of the Corporation’s standard payroll over the applicable nine
(9) or twelve (12) month period and shall be subject to standard payroll
deductions and all other legal requirements. The Severance Payment shall
commence on the first pay period after the sixtieth (60th) day following
Executive’s date of termination.

6.2 Payment of nine (9) months of COBRA premiums or, in the invent of an
involuntary termination within twelve (12) months of a Change in Control only,
twelve (12) months of COBRA premiums for medical insurance for Executive and/or
his dependents if, and only if, Executive timely elects coverage for COBRA
continuation.

6.3 Payment of outplacement services in an amount not to exceed twenty-five
thousand dollars ($25,000.00).

6.4 Executive agrees that in order to receive the Separation Benefits, Executive
must execute a separation agreement and general waiver and release of claims
(“Release”) in a form satisfactory to the Company and he must return to the
Company any property belonging to the Company which is in the Executive’s
possession or under his control. If Executive fails to return the Release to
Corporation in sufficient time so that it becomes irrevocable within sixty
(60) days after the date of termination, Executive shall forfeit his right to
the Separation Benefits. Executive further agrees that in the event he violates
Sections 7, 8, 9 or 10, the Company may terminate the Separation Benefits and
Executive will repay any Separation Benefits he has received and any COBRA
premiums paid by Company.

4. Section 10 of the parties’ Employment Agreement is amended and restated in
its entirety to read as follows:

10. Non-Competition. During your employment and for a period of eighteen
(18) months after the termination of your employment for whatever reason, you
agree that you will not directly or indirectly, anywhere in the United States
and Canada, either individually or in partnership or jointly or in conjunction
with any person or persons, firm, association, joint venture, syndicate, company
or corporation as principal, agent, shareholder, employee, or consultant, engage
in any of the same business endeavors engaged in by the Company and any of its
subsidiaries.

 

2



--------------------------------------------------------------------------------

5. This First Amendment contains the entire understanding of Executive and
Company with respect to the subjects of Sections 1, 2, 3 and 4. This First
Amendment cannot be modified except by written agreement between the parties.
Executive represents that he has not been given any oral or written promises
relating to the subjects of Sections 1, 2, 3 and 4 that are not contained in
this First Amendment. Except for those provisions amended in this First
Amendment, all provisions of the Executive Employment Agreement remain in full
force and effect. This First Amendment shall be construed in accordance with the
laws of the State of Illinois (exclusive of its choice of law rules). Executive
acknowledges that he has had the opportunity to review this First Amendment and
to discuss it with legal counsel if he chooses. This First Amendment may be
executed in any number of counter-parts, all of which when taken together, shall
constitute one original First Amendment.

IN WITNESS WHEREOF the parties hereto acknowledge and agree that they have read
and understand the terms of this First Amendment, and that they have executed
this First Amendment of their own free act, on the dates set forth below, to be
effective as of the Effective Date set forth herein.

 

SPARTON CORPORATION     EXECUTIVE By:   /s/ Larry Brand       /s/ Greg Slome  

Larry Brand

Vice President, Human Resources

     

Greg Slome

Dated:  

9/17/12

    Dated:  

9/17/12

 

3